UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1002


GEORGE ROBERT HANSON; MARY DARLENE HANSON,

                Debtors - Appellants,

          v.

MARJORIE K. LYNCH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever, III,
Chief District Judge. (7:13-cv-00103-D)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Robert Hanson and Mary Darlene Hanson, Appellants Pro Se.
Brian Charles Behr, OFFICE OF THE BANKRUPTCY ADMINISTRATOR,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George Robert Hanson and Mary Darlene Hanson appeal

from the district court’s order affirming the bankruptcy court’s

dismissal of their bankruptcy case.      We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.          Hanson v. Lynch, No.

7:13-cv-00103-D (E.D.N.C. Nov. 27, 2013).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            AFFIRMED




                                  2